Citation Nr: 1726592	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-27 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from March 1963 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown to have an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

In his substantive appeal, the Veteran argued that a VA examination had not been provided.  However, a review of hundreds of pages of VA treatment records does not show that the Veteran has ever been diagnosed with an acquired psychiatric disability.  Additionally, he repeatedly failed depression screens.  The Veteran was recommended to seek a mental health consultation, but there is nothing in the record to suggest that he actually did.  As such, the only evidence of a current acquired psychiatric disability is the Veteran's assertion, which he lacks the medical training or expertise to make.  Accordingly, the Veteran's lay statements are found to be insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

Essentially, beyond the Veteran's statements, no evidence is of record to suggest that he has an acquired psychiatric disorder that began during service, was caused by his active service, or was caused or aggravated by a service-connected disability.  These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation and current medical treatment records that do not show a diagnosis for an Axis I psychiatric disorder. 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In March 2009, the Veteran filed a claim seeking service connection for an acquired psychiatric disorder, asserting that he was experiencing depression secondary to his service-connected disabilities.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for an acquired psychiatric disorder.  At his entrance physical in February 1963 and at his separation physical in September 1967, he had normal psychiatric examinations and no acquired psychiatric disability was diagnosed.  The Veteran has not otherwise contended that he has an acquired psychiatric disability as a direct result of his military service.  Rather, the Veteran believes that he has depression as a result of his service connected bilateral hearing loss disability.

However, the evidence of record fails to show that the Veteran has ever been diagnosed with an Axis I acquired psychiatric disability, such as major depressive disorder.  A review of hundreds of pages of VA treatment records shows that the Veteran did inquire about depression on occasion, and he was told to seek a mental health consultation, but there is no record that such a consult was in fact sought.  Moreover, the Veteran's treatment records after his separation from service show he had negative depression screens in July 2001, February 2003, August 2004, December 2004, November 2005, September 2006, December 2007, December 2008, December 2009, February 2011, August 2012, July 2013, August 2014, September 2015, and June 2016.  In addition, in September 2016, his physician noted that he had no history of psychiatric illness.

In February 2017, the Veteran's representative wrote that a study had concluded that as hearing acuity declined, depression increased.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the treatise evidence referred to by the Veteran's representative is not accompanied by the opinion of any medical expert.  This is highly relevant because the Veteran has not actually been diagnosed with depression, and thus, while the survey might support a finding of service connection were the Veteran found to have clinical depression, it does not further the case in the absence of a chronic, current psychiatric disability.  Moreover, a review of the remainder of the 646 presentation appears to refer to the facts of another veteran's case as it discusses in-service psychiatric complaints in 1971, when this Veteran was discharged in 1968.  As such, the arguments in this 646 are not found to be sufficient to support service connection or to trigger the need for a VA examination.
 
As discussed, the record does not show any current diagnosis of an acquired psychiatric disorder.  While the Veteran has asserted, by filing his claim and appeal, that he has an acquired psychiatric disability, he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing an acquired psychiatric disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion that he does not have an acquired psychiatric disability, his opinion is insufficient to establish a current medical disability.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for an acquired psychiatric disorder is denied.



ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


